SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2011 Commission File Number: 000-29634 FUNDTECH LTD. (Translation of Registrant’s Name Into English) 10 HAMADA STREET, 5TH FLOOR, HERZLIYA, ISRAEL 46140 (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): EXPLANATORY NOTE Attached is following exhibit: Press release, released publicly on August 3, 2011, including consolidated financial statements for the six months ended June 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 3, 2011 FUNDTECH LTD. By: /s/ Yoram Bibring Yoram Bibring Chief Financial Officer
